Detailed Action
This action is responsive to the claim set filed on 04/28/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the case.  Independent claims are 1, 10, 16.

Priority
Application 16860817, filed 04/28/2020 Claims Priority from Provisional Application 62860657, filed 06/12/2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-10, 12-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Son et al. US 20070271522 A1, (hereinafter Son).

As to independent claim 1, Son teaches:
A method for configuring a layout of a user interface for a plurality of clients, comprising: 
receiving, from a first client, a first message comprising a modification to a user interface element at a location of a section of the user interface, and a property of the user interface element (See Fig. 4 step S410 and S440 with [0070] – “First, when a user drives a multimedia device 100, and requests user-interface-entity configuration (e.g. the creation, update, and destruction thereof) via a user-interface-configuration unit 130 (S410),”, thus user of a first client device requests via electronic signal (i.e., first message) an update of a user interface entity/element See also Fig. 6A step S620 with [0084] user requests modification of a scheme. 
In regards to claimed “property of the user interface element”, see Fig. 3A with [0059-0060], each UI entity in the figure is associated with a set of properties such as ID, Position, Visible, Link, etc.
In regards to claimed “location of a section of the user interface”, see Fig. 3A where one of the properties of each UI entity includes the property called Position, which is understood to be position within a screen); 
modifying, based on the first message, an item within a self-describing data system that defines an overall layout of the user interface, wherein the item represents the user interface element (In regards to claimed “first message”, it is interpreted to be a user request that configures a UI entity as explained above. Alternatively, the claimed “first message” can also be interpreted as a user request to change a scheme (i.e., a layout), which configures a UI entity’s location on the screen; see Fig. 3A with [0057] and [0068] a scheme is layout for a group of UI entities). See citations below.
See Fig. 6A step S620 with [0084] user requests a modification to a scheme, which changes positions of the UI entities thus modifies an overall layout.
A scheme is interpreted to be an item that defines an overall layout of the user interface, and the scheme represents a UI entity because controls it.
Self-describing data system is illustrated in Fig. 3A a hierarchical tree containing massive amounts of descriptive data i.e. metadata for a user interface); 
receiving, from the first client, a request to view the user interface (See Fig. 6A step S620 with [0084]. Specifically see Fig. 6A which recites step S650 Display the Rearranged UI entities, thus the modification request in step S620 is also simultaneously a display request for viewing the user interface.); 
determining metadata that defines a tailored layout of the user interface including the user interface element for the first client using the self-describing data system based on at least the property of the user interface element (See Fig. 6A with [0085] metadata comprising device information is used to tailor a scheme (i.e., layout) of the user interface. See also Fig. 3A which shows a hierarchical tree of metadata describing scheme information, UI entity information, preference information, and said device information. See also [0068] which describes the relationship between Entity, Scheme, Preference, and Device; each are either a parent or child of another.); and 
providing a second message comprising the metadata to the first client to render the tailored layout of the user interface including the user interface element for the first client on a display (See Fig. 6A step S650 with [0088], a second message is interpreted to be an electronic signal that facilitates display of the requested scheme, where the user interface and its UI entities thereon is arranged according to the requested scheme.). 

As to dependent claim 3, Son teaches all the limitations of claim 1 as cited above.
Son further teaches: receiving, from a second client, a request to view the user interface, wherein the request comprises a second property (See Fig. 5 with [0077-0082], device B is interpreted to be the claimed first client device while device A is interpreted to be the claimed second client device. Device B requests from Device A user interface information, the user interface information being the hierarchical tree (i.e., properties) of Fig. 3A); 
determining second metadata that defines a second tailored layout of the user interface (See Fig. 5 with [0077-0082] determine and transmit the hierarchical tree of Fig. 3A), wherein the second tailored layout: 
 (See Fig. 3A with [0052] – “destroying a specific user interface entity”, in other words exclude a UI entity for the second client device (i.e., Device B); the property being nulled when deleted/excluded), 
includes a second user interface element for the second client that is excluded from the first tailored layout for the first client (This limitation is interpreted to be part of a Markush grouping, since the claim limitations are linked together with an “or”), or 
includes a third user interface element that is common in both the second tailored layout for the second client and the tailored layout for the first client (This limitation is interpreted to be part of a Markush grouping, since the claim limitations are linked together with an “or”); and 
providing a third message comprising the second metadata to the second client to render the second tailored layout of the user interface (See Fig. 5 step S570 “Synchronize User interface information”, in other words third message comprising hierarchical tree (metadata) is sent and synced with Device B for display). 

As to dependent claim 4, Son teaches all the limitations of claim 1 as cited above.
Son further teaches: receiving, from a second client, a third message comprising a second modification to a second user interface element at a second location in the section of the user interface, and a second property of the user interface element (See Fig. 5 with [0077-0082], device B is interpreted to be the claimed first client device while device A is interpreted to be the claimed second client device. Device A is configured to perform a second modification to a second user interface element as explained with respect to claim 1 in Fig. 4.); 
(See Fig. 5 with [0077-0082], as explained above with respect to claim 1, a second UI entity is modified in Fig. 4); 
receiving, from the first client, a request to view the user interface (See Fig. 5 with [0077-0082], Device B requests user interface information for storing and subsequent display); 
determining second metadata that defines a tailored layout of the user interface for the first client using the self-describing data system based on at least the property of the user interface element and the second property of the second user interface element (See Fig. 5 with [0077-0082], S570 “Synchronize User Interface Information”, the user interface hierarchical tree is synchronized/determined. It is based on the first and second properties of the first and second UI entities in the sense that two UI entities are able to be configured sequentially); and 
providing a fourth message comprising the second metadata to the first client to render the tailored layout of the user interface including the user interface element and the second user interface element on the display (See Fig. 5 with [0081], the tree is updated for subsequent display). 

As to dependent claim 5, Son teaches all the limitations of claim 1 as cited above.
Son further teaches: the property specifies including the user interface element at the location in the section globally (See Fig. 3A where one of the properties of each UI entity includes the property called Position, which is understood to be position within a screen), 
the property specifies including the user interface element at the location in the section based on an item type of the section (This limitation is interpreted to be part of a Markush grouping, since the claim limitations are linked together with an “or”), 
the property specifies including the user interface element at the location in the section based on an identity of a user associated with a client requesting the user interface (This limitation is interpreted to be part of a Markush grouping, since the claim limitations are linked together with an “or”), or 
the property specifies including the user interface element at the location in the section based on a classification of the item type of the section (This limitation is interpreted to be part of a Markush grouping, since the claim limitations are linked together with an “or”). 

As to dependent claim 6, Son teaches all the limitations of claim 1 as cited above.
Son further teaches: wherein the first message further comprises an event and an event handler for the user interface element, and the item in the self-describing data system is modified based on the event and the event handler for the user interface element (See Fig. 4 step S450 Monitor Event with [0072] monitoring for an event means it is an event handler for a UI entity.). 

As to dependent claim 7, Son teaches all the limitations of claim 1 as cited above.
Son further teaches: receiving, from the first client, a second request to view the user interface, wherein the second request comprises a second property pertaining to a first item type (See Fig. 4 with [0069-0076], first item type is interpreted to be UI entity ID (Fig. 3A UI entity ID), Fig. 4 has a displaying step as mentioned in [0076], thus is a second repeatable request to view a modified property of a UI entity of a user interface.); 
determining second metadata that defines a second tailored layout of the user interface that includes a second user interface element using the self-describing data system based on the second property pertaining to the first item type (See Fig. 4 step S460 with [0073] determine and update the user interface tree (i.e., tree containing metadata that defines layout)); 
receiving, from a second client, a third request to view the user interface, wherein the third request comprises a third property pertaining to a second item type different than the first item type (See Fig. 4 with [0069-0076], it is understood that the user is enabled to subsequently configure a third UI entity’s property, which corresponds to the claimed third request to view the user interface); 
determining third metadata that defines a third tailored layout of the user interface that includes a third user interface element using the self-describing data system based on the third property pertaining to the second item type, wherein the third user interface element is different than the second user interface element (See Fig. 4 step S460 with [0073] determine and update the user interface tree (i.e., tree containing metadata that defines layout)); 
providing a third message comprising the second metadata to the first client to render the second tailored layout of the user interface (See [0076] a displaying step is performed after the configuration); and 
providing a fourth message comprising the third metadata to the second client to render the third tailored layout of the user interface (See [0076] a displaying step is performed after the configuration).  

As to dependent claim 8, Son teaches all the limitations of claim 1 as cited above.
Son further teaches: wherein the client renders the user interface including the user interface element at the location in the section at runtime based on the metadata in the second message (See Fig. 6A step S650 with [0088], user interface along with the entity/element is rendered based on, the metadata of the hierarchical tree of Fig. 3A.). 

As to dependent claim 9, Son teaches all the limitations of claim 1 as cited above.
Son further teaches: wherein the second message has a format type that is specific to the client (See Fig. 3A Screen with [0065] Screen indicates state variables of the screen, and see [0085] based on screen type, the rendering or displaying of a user interface is performed in a format type specific to the type of screen). 

As to independent claim 10, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 12, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 13, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 14, it is rejected under similar rationale as claim 5 as cited above.

As to dependent claim 15, it is rejected under similar rationale as claim 6 as cited above.

As to independent claim 16, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 18, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 19, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 20, it is rejected under similar rationale as claim 5 as cited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. US 20070271522 A1, (hereinafter Son) in view of Uchida et al. US 20110107222 A1, (hereinafter Uchida).

As to dependent claim 2, Son teaches all the limitations of claim 1 as cited above.
Son does not teach: providing one or more graphical user interface elements on the user interface to enable entry of the modification to the user interface element and the property, and to enable transmittal of the first message. 
Uchida teaches: providing one or more graphical user interface elements on the user interface to enable entry of the modification to the user interface element and the property, and to enable transmittal of the first message (See Fig. 9 with [0065] an edit button is used to configure the properties of an icon element).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Son to include an edit button to initiate the configuring of a property of a UI entity as taught by Uchida. Motivation to do so would be for improves display of icons (See Uchida [0002]).

As to dependent claim 11, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 17, it is rejected under similar rationale as claim 2 as cited above.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V LUU/Examiner, Art Unit 2171